Name: Commission Regulation (EEC) No 2638/85 of 16 September 1985 repealing Regulation (EEC) No 1881/85 amending the suspension of the advance fixing of export refunds for certain beef and veal sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 85 Official Journal of the European Communities No L 251 / 13 COMMISSION REGULATION (EEC) No 2638/85 of 16 September 1985 repealing Regulaton (EEC) No 1881 /85 amending the suspension of the advance fixing of export refunds for certain beef and veal sector products concerned, allows advance fixing of export refunds to be resumed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for grant ­ ing export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 1881 /85 (*) suspended advance fixing of export refunds on certain beef and veal sector products exported to Canada : whereas the situation, as far as Canada is HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1881 /85 is repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 23 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1985 . For the Commission Frans ANDRIESSEN Vice-President . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. O OJ No L 156, 4 . 7 . 1968 , p. 2 . 0 OJ No L 61 , 5 . 3 . 1977, p. 16 . 0 OJ No L 176, 6 . 7 . 1985, p. 13 .